DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status pf the Claims
Claims 1-9, 11, 13-30 have been amended.  Claims 1-30 are pending.

Specification
The disclosure is objected to because of the following informalities: 
The specification does not provide a support for the claimed limitation “wherein the cluster includes fewer than all of the events in the search result dataset”.  
Further, the specification does not provide a proper support for 
“(b) in response to the first user input … (b)(2) applying a clustering algorithm”. 
For example in paragraph [0026], the specification disclose - "preliminary grouping (clustering)", i.e. clustering is performed before the query is received.  The applicant is advised to indicate the supporting paragraph in order to avoid the rejection under USC 112.
Appropriate correction is required.

Claim Objections
Claims 16, 19-23 are objected to because of the following informalities: 
Claim 16 recites “query for as an event type”, which should be corrected to “query as an event type”.
cluster comprises”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 of US 10,296,616. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims of the instant application has a corresponding limitation in the claims of U.S. Patent Number 10,296,616.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 18-19, 24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2016/0344758) in view of Koudas et al. (US 2009/0319518) in view of Kass et al. (US 2008/0086363) (see IDS filed 01/31/2019).


(a) receiving, by a computer system, first user input that specifies criteria for a first search query; and (b) in response to the first user input that specifies the first search query, by the computer system ([0213] “cluster engine 120 may execute the cluster strategy  in response to selection of that cluster strategy by an analyst”, [0217] “a particular cluster strategy may specify that the cluster engine retrieve a set of credit card account data items”, [0247]),
 (b)(1) executing the first search query by accessing events ([0167] “A data item may represent an event that happens at a point in time or for a duration”) in a data store to obtain a search result dataset, the search result dataset including a plurality of events, each event in the search result dataset being associated with a time stamp and containing raw (see NOTE I) machine-generated data indicative of performance or operation of a component in an information-technology environment ([0186], [0401]), wherein the raw machine-generated data contained in each event includes a plurality of strings associated with a corresponding time stamp ([0350]-[0351], [0421]), and wherein each string includes text, numbers, or a combination of text and numbers ([0206]), [0290];
 (b)(2) applying a clustering algorithm to the accessed events to form a cluster of events, wherein the cluster includes fewer than all of the events in the search result dataset ([0185], [0218], [0248]);
(b)(3) after formation of the cluster, defining, based on contents of the cluster, a set of one or more search terms as criteria for a second search query ([0251], [0253]-[0254], [0347]) designed to retrieve at least one of the events of the cluster, and associating the defined search terms with the cluster ([0234]-[0236]) (see NOTE); and
(b)(4) causing a display of the cluster, the identification of the cluster being selectable by a user to cause execution of the second search query ([0184], [0250], [0253]-[0253]).

NOTE Cohen teaches “identifying an additional one or more data items, including file data items and/or network-related data items, associated with any data items of the data item cluster; and adding, to the data item cluster, the additional one or more data items” [0029], wherein “analyst may … conduct further analysis of the related data items, and/or may query for additional related data items” [0181].  The analogous functionality is disclosed in [0214], wherein for the initial data item, related data items are identified – “A different cluster strategy may search for customers related to the credit card account, phone numbers related to the customers, additional customers related to the phone numbers, and additional credit card accounts related to the additional customers” [0214].
Thus, it is reasonable to conclude that the additional data items that are searched further are “a set of one or more search terms as criteria for a second search query” (“enable an analyst to advantageously start an investigation with a cluster including many related data items” [0236]).
However, to merely obviate such reasoning  Koudas discloses  “a set of one or more search terms as criteria for a second search query” ([0070]-[0071], [0074], [0123] “focus on keyword clusters of interest and use these keywords to construct search queries for further exploration”, [0126]-[0129]), and associating the defined search terms with the cluster ([0108]-[0109] i.e. for a query an event (burst) is identified and a “set of keywords” that contributed for the event is correlated and included, thus associated – keyword “set, associated with the initial keyword query”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cohen to include a set of one or more search terms as criteria for a second search query as disclosed by Koudas.  Doing so would provide a navigational interface, allowing a user to refine the search or explore further (Koudas [0066]).

NOTE I “raw data” is an ambiguous term and is open to various definitions.  Such data is commonly referred to unprocessed data or data collected from a source.  The applicant does not 

Regarding claim 2, Cohen as modified teaches the method of claim 1, wherein the defining of the set of one or more search terms for the cluster is not part of forming the cluster (Cohen [0234]-[0236], Koudas [0052], [0065], [0109], [0182]).
NOTE as previously cited, the reference of Mishor et al. (US 2012/0203584) (see IDS filed 01/31/2019) likewise discloses claim 2 in [0057], [0060], [0071] and further obviate the teachings of Cohen.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include terms not a part of forming cluster as disclosed by Mishor.  Doing so would help to expand existing clusters with previously unknown or unseen terms (Mishor [0056]).

Regarding claim 3, Cohen as modified teaches the method of claim 1, wherein the clustering algorithm comprises generating, for each event, an ordered list of keywords contained in the event (Koudas [0054] “temporally-ordered events that may be displayed as a ranked order of keywords”).

Regarding claim 4, Cohen as modified teaches the method of claim 1, wherein defining the set of search terms for the second search query for the cluster comprises determining search terms that, when applied to the data store, produce a set of events that includes each of the events in the cluster (Cohen [0234]-[0236], Koudas [0166], Kass [0054], [0072], [0078]).

Regarding claim 5, Cohen as modified teaches the method of claim 1, wherein the clustering algorithm generates, for each event, an ordered list of keywords contained in the event, and wherein an ordering of the keywords in the ordered list of keywords for any particular event is based on positions of the keywords within the particular event (Kass [0081]-[0082], [0137]).

Regarding claim 6, Cohen as modified teaches the method of claim 1, wherein the clustering algorithm comprises generating, for each event, an ordered list of keywords contained in the event, the method further comprising: 
grouping events into a same cluster when their respective ordered lists of keywords meet a similarity threshold (Koudas [0065], [0080]-[0081], [0243] “deploys edit distance based similarity … A threshold θ on maximum edit distance is therefore used”, Kass [0074], [0208]).

Regarding claim 7, Cohen as modified teaches the method of claim 1, wherein the clustering algorithm comprises generating, for each event, an ordered list of keywords contained in the event, the method further comprising:
 grouping events into the cluster when their respective ordered lists of keywords meet a similarity threshold (Koudas [0065], [0080]-[0081], [0243] “deploys edit distance based similarity … A threshold θ on maximum edit distance is therefore used”, Kass [0074], [0208]), wherein an ordering of the keywords in the ordered list of keywords for any particular event is based on positions of the keywords within the particular event (Kass [0081]-[0082], [0137]).

Regarding claim 8, Cohen as modified teaches the method of claim 1, further comprising: 

(d) in response to the second user input for selecting the cluster (Koudas [0074], [0092], Cohen  [0184], [0250], [0253]-[0253]), 
(d)(1) executing the second search query against the data store to retrieve stored events that satisfy a criterion for similarity to the cluster (Koudas [0065], [0080]-[0081], Kass [0073]-[0074]), the second search query including search terms previously associated with the first cluster as part of said defining (Koudas [0123]; [0089]; [0092]-[0093], [0096], Cohen  [0184], [0250], [0253]-[0253]); and 
(d)(2) causing display, to the user, of a result of the second search query, including causing display of an event that satisfies the second search query (Koudas [0066], [0101], [0123], Cohen  [0184], [0250], [0253]-[0253]).

Regarding claim 9, Cohen as modified teaches the method of claim 1, wherein execution of the second search query against the accessed events includes evaluation of the search terms against the raw machine-generated data in the accessed events (Koudas [0053], [0144], Kass [0053], Cohen [0251], [0253]-[0254], [0347]).

Regarding claim 10, Cohen as modified teaches the method of claim 1, wherein the data store is a field-searchable data store (Koudas [0136], [0141], Kass [0053], [0080]).
Regarding claim 11, Cohen as modified teaches the method of claim 1, wherein the identifying a set of one or more search terms is performed without user input after the clustering algorithm groups the events into the cluster (Koudas [0060], [0063], [0093], [0109], Kass [0121], [0172], [0181]).

Regarding claim 12, Cohen as modified teaches the method of claim 1, wherein each of the search terms requires at least one of: 
a presence of a particular keyword in the events, an absence of a particular keyword in the events, or meeting a criterion pertaining to a field in the events (Kass  [0081]-[0082], [0089], Koudas  [0127], [0152], [0156]).

Regarding claim 13, Cohen as modified teaches the method of claim 1, further comprising: testing alternative combinations of search terms to discover one combination that better reproduces the events in the cluster than another combination when applied to the field-searchable data store (Koudas [0182]-[0183], Kass [0144]-[0145]).

Regarding claim 18, Cohen as modified teaches the method of claim 1, wherein identifying the set of search terms for the cluster comprises identifying one or more tokens included in the events in the cluster, the tokens comprising keywords (Koudas [0147], [0152], [0156], [0166], Kass [0118] “engine may include a tokenized or parsed version of the text article”, [0123], [0132]-[0133]).

Regarding claim 19, Cohen as modified teaches the method of claim 1, wherein identifying the set of search terms for the cluster comprises identifying each of the events that contains a particular token (Koudas [0147], [0152], [0156], [0166], Kass [0123], [0132]-[0133]).



Claims 29 and 30 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as modified and in further view of Solis et al. (US 2015/0271267) (see IDS filed 01/31/2019).

Regarding claim 14, Cohen as modified teaches the method of claim 1, further comprising saving 
However, if Cohen as modified does not explicitly teach, Solis discloses saving a search query defined for a particular cluster as an event type ([0042], [0068], [0080]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include saving a search query defined for a particular cluster as an event type as disclosed by Solis.  Doing so would provide an ad-hoc network that helps proxy communication between two or more federated object store instances and provides a content-oriented federated file 
NOTE as previously cited, the reference of Mishor et al. (US 2012/0203584) (see IDS filed 01/31/2019) likewise discloses claim 14 in  [0128]-[0129] and further obviate the teachings of Cohen.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to save the query as disclosed by Mishor.  Doing so would help to expand existing clusters with previously unknown or unseen terms (Mishor [0056]).

Regarding claim 15, Cohen as modified teaches the method of claim 1, further comprising: 
saving the second search query as an event type that includes a reference name for the event type (Solis [0042], [0068]-[0069], [0080]);
executing the second search query defining the event type (Cohen [0302], [0304], [0310], [0320]-[0321], [0344], Solis [0042], [0068]-[0069], [0080]);
tagging events retrieved by the search query with a tag corresponding to the reference name (Koudas [0059], [0067], [0097], Kass [0075], [0077], [0136]-[0138]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include saving a search query defined for a particular cluster as an event type as disclosed by Solis.  Doing so would provide an ad-hoc network that helps proxy communication between two or more federated object store instances and provides a content-oriented federated file system that facilitates processing queries on metadata from a collection of content objects (Solis [0063], [0007]).

Regarding claim 16, Cohen as modified teaches the method of claim 1, further comprising: 

determining that a particular event that has been displayed to a user satisfies criteria of the second search query (Koudas [0059], [0067], [0097], Kass [0075], [0077], [0136]-[0138], Cohen [0302], [0304], [0310], [0320]-[0321], [0344],); and 
displaying the reference name for the event type in association with information about the particular event  (Koudas. [0094], Kass [0077], [0083], [0122], Cohen [0302], [0304], [0310], [0320]-[0321], [0344],).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include saving a search query defined for a particular cluster as an event type as disclosed by Solis.  Doing so would provide an ad-hoc network that helps proxy communication between two or more federated object store instances and provides a content-oriented federated file system that facilitates processing queries on metadata from a collection of content objects (Solis [0063], [0007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as modified and in further view of KIM et al. (US 2012/0239650).

Regarding claim 17, Cohen does not explicitly teach, however KIM discloses, wherein applying the clustering algorithm to the events includes identifying one or more tokens in each event, the tokens comprising keywords, and wherein the clustering algorithm includes generating a token vector for each of the events, each token vector including tokens for an event ([0015]-[0018], [0035]-[0036], [0045]); and grouping events having token vectors that have a similarity within a similarity threshold into the cluster ([0039], [0045], [0047]-[0048]).

NOTE as previously cited, the reference of Mishor et al. (US 2012/0203584) (see IDS filed 01/31/2019) likewise discloses claim 17 in [0101], [0106], [0135] and further obviate the teachings of Cohen.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a token vector as disclosed by Mishor.  Doing so would help to expand existing clusters with previously unknown or unseen terms (Mishor [0056]).

Claims 20-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as modified and in further view of Joshi et al. (US 8,463,790) (see IDS filed 01/31/2019).

Regarding claim 20, Cohen as modified teaches the method of claim 1, wherein identifying the set of search terms for the cluster comprises determining a percentage of results 
Cohen as modified does not explicitly teach, but Joshi discloses a percentage of events data items that include a given token (Joshi C8L62-64, C18L40-45, 52-54, C19L39-40).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a percentage of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 21, Cohen as modified teaches the method of claim 1, wherein identifying the set of search terms for the cluster comprises: determining a percentage of events that include a given 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a percentage and averaging of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 22, Cohen as modified teaches the method of claim 1, wherein identifying the set of search terms for the cluster comprises determining a variance, across each of the one or more clusters (Joshi C17L11-20, C18L52-60, C19L8-20), in a percentage of events in the one or more clusters that include a given token (Koudas F12A, Kass [0118], [0143], [0208]-[0209], [0123], [0132]-[0133], Joshi C14L38-60, C17L9-20, C18L25-43).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a percentage and variance of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 23, Cohen as modified teaches the method of claim 1, wherein applying the clustering algorithm to the events includes identifying one or more tokens in each event, the tokens comprising keywords, and wherein identifying the set of search terms for the cluster comprises calculating a relevance score for each token in each of the one or more clusters  (Joshi C6L1-20, C10L6-14, 30-33), wherein the relevance score is based at least in part on a percentage of events in each of the one or more clusters that include a given token (Joshi C8L62-64, C18L40-45, 52-54, C19L39-40), an average of the percentages for each of the one or more clusters, and a variance in the percentages 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a relevance, percentage and variance of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 25, Cohen as modified teaches the method of claim 1, further comprising: causing display of information about the cluster, including a representative event from the cluster (Koudas [0260], [0262], Joshi Fig.25:2545, C2L45-46, C34L56-49) and a percentage of a dataset included in the cluster (Koudas F12A, Joshi Fig.11, 16).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a percentage of events as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 26, Cohen as modified teaches the method of claim 1, further comprising: causing display of the second search query including search terms identified for the cluster (Kass [0156], [0208], [0165], [0176], [0176], Joshi C16L16-17, C22L15-17, C31L44-67, Cohen [0302], [0304], [0310], [0320]-[0321], [0344]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koudas to include display of a particular search query as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Regarding claim 27, Cohen as modified teaches the method of claim 1, further comprising: 

receiving input indicating that a user wants to execute the second search (Kass [0208], Joshi Fig.32, C16L16-17, C22L15-17); and based on receiving the input, causing execution of the second search query (Kass [0208], Joshi Fig.32, C31L44-67, Cohen [0302], [0304], [0310], [0320]-[0321], [0344]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include display of a particular search query as disclosed by Joshi.  Doing so would provide a good overview of the documents that surround a particular topic (Joshi C1L29-30).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. as modified and in further view of Krishnan R. et al. "The SPINDLE Disruption-Tolerant Networking System" (see IDS filed 01/31/2019).

Regarding claim 28, Cohen as modified does not explicitly teach, but Krishna discloses, wherein the second search query is in a search language that uses a late binding schema (Krishna paragraph IV). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cohen to include a late binding schema as disclosed by Krishna. Doing so would resolve rich intentional names to canonical endpoint identifiers and enhance ability to efficiently access information on the internet (Krishna paragraph I I:B, V).

Claims 1, 29-30 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Koudas et al. (US 2009/0319518) in view of Huang et al. (US 2014/0280075).


 (a) receiving, by a computer system, first user input that specifies criteria for a first search query ([0052], [0063], [0069]-[0070], [0096], [0183]); and 
(b) in response to the first user input that specifies the first search query ([0089]-[0090], [0093], [0096], [0127] “a user may select a time interval to be analyzed based on identified bursts. A synopsis keyword set can be generated as well”),  by a computer system,
(b)(1) executing the first search query by accessing events in a data store to obtain a search result dataset, the search result dataset including a plurality of events ([0084]-[0085] “These events are referred to herein as bursts”, [0089], [0106], [0136], [0141]), each event in the search result dataset being associated with a time stamp and containing raw machine-generated data ([0134], [0141]) indicative of performance or operation of a component in an information-technology environment (see NOTE II), wherein the raw machine-generated data contained in each event includes a plurality of strings associated with a corresponding time stamp ([0153]), and wherein each string includes text, numbers, or a combination of text and numbers ([0053] “present invention is equally applicable to any text content and specifically to streaming text collection with a temporal dimension”, where any text or streaming text is analogous to raw machine-generated data, such as “machine created spam” [0134], also note that “any text”, such as, for example, “machine created spam blogs”, “RSS feed” with a temporal dimension comprises at least a plurality of strings of text [0139], [0141], also see “For example, spam pages contain a large number of specific characters (e.g.,"-" and numerals”) [0145], blog that reported the event (the event is described by the burst synopsis set and the blog contains all keywords in the synopsis set) and is most cited in the specified time interval); 
(b)(2) applying a clustering algorithm ([0123] “interest group in the form of keyword clusters “, [0164] “use a simple equi-sized partitioning or a more sophisticated clustering algorithm) to the NOTE I); 
(b)(3) after formation of the cluster defining, based on contents of the cluster, a set of one or more search terms as criteria for a second search query designed to retrieve at least one of the events of the cluster ([0070]-[0071], [0074], [0123] “focus on keyword clusters of interest and use these keywords to construct search queries for further exploration”, [0126]-[0129]), and associating the defined search terms with the cluster ([0108]-[0109] i.e. for a query an event (burst) is identified and a “set of keywords” that contributed for the event is correlated and included, thus associated – keyword “set, associated with the initial keyword query”); and 
(b)(4) causing a display of an identification of the cluster the identification of the cluster being selectable by a user to cause execution of the second search query ([0054] - "temporally-ordered events that may be displayed as a ranked order of keywords", [0065] “identify correlated sets of keywords in association with the keywords of a query … displays a list of keywords closely related with the searched query in a selected time interval and geographic region” [0123] “graph shows information which is deemed interesting occurring during the specific temporal interval for the specified demographic interest group in the form of keyword clusters”, “users with the ability to selectively choose keywords from this graph, to engage in further queries, and to drill down to specific events” [0120], [0126]-[0129]) (see NOTE III).

NOTE I Koudas teaches that the resulted data is clustered.  It is obvious that if there are more than one cluster, the data in each would be smaller than in the whole results set.  Koudas teaches a plurality of clusters are formed on the resulted data set, where clustering uses “a simple equi-sized partitioning” [0164].  The partitioning clearly creates smaller clusters, than the whole results set.

However, to merely obviate such teachings Huang teaches - (b)(2) applying a clustering algorithm to the accessed events to form a cluster of events, wherein the cluster includes fewer than all of the events in the search result dataset ([0025]-[0026], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koudas to include the cluster with fewer than all of the events in the search result datasets disclosed by Huang.  Doing so would achieve better query performance and less storage fragmentation (Huang [0030]).
Further, note that the step (b)(2), disclosed by Huang is performed in response to step “(b) in response to the first user input” in [0025] and further obviates the teachings of Koudas.

NOTE II “raw data” is an ambiguous term and is open to various definitions.  Such data is commonly referred to unprocessed data or data collected from a source.  The applicant does not provide any defection of what constitutes being the “raw data”.  Koudas teaches that data is collected from a machine generated spam (source).  Therefore, the collected machine generated spam, which comprise “large number of specific characters (e.g.,"-" and numerals)” [0145] is construed to be analogous to the claimed raw data.  Further, the limitation “raw machine-generated data indicative of performance or operation of a component in an information-technology environment” on the record is indicative of performance or operation of a component in an information-technology environment” in  ([0012]-[0013], [0019]) and further obviates the teachings of Koudas.

NOTE III Koudas teaches displaying “interest group in the form of keyword clusters” in a graph.  The user can choose the keywords from the group to query events further.  The group itself is a cluster with further keywords clusters, as shown in the cited paragraph above for step (b)(4).  Thus, it is reasonable to conclude that selecting such interest group and the keywords in the cluster is analogous to selecting a cluster.  See further example “keyword clusters dissolve as the links … clusters of keywords is captured … in the form of correlations” [0088] “user can easily jump from a keyword to related keywords and explore these by following correlation links” [0090].  I.e. correlations are clusters that user can select as links.

Claims 29 and 30 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Response to Arguments
Applicant's arguments, filed 04/28/2021, have been fully considered, but they are not deemed persuasive.
I. The applicant argues –
“The cited combination of art fails to disclose or suggest applying a clustering algorithm to the accessed events to form a cluster of events”.  Specifically “Koudas does not disclose or even suggest creating clusters of articles or blog posts (allegedly the "events") in the cited paragraphs or anywhere 
The arguments are not persuasive.  The applicant seems to confuse of what constitutes as an event and how the clustering is actually performed in the present application.  The applicant’s specification states –
“event includes various strings of text and numbers interspersed with various punctuation marks and spaces” (with time stamp) [0035].
“include identifying one or more tokens (e.g., extracted keywords) associated with each of the events, generating a token vector for each of the events, and grouping events having token vectors within a similarity threshold into a same cluster” [0027].
“clustering algorithm may include identifying one or more tokens associated with each of the events. In one embodiment, this may include a process referred to as "tokenization." Tokenization may include extracting keywords from the raw events … generate a usable set of tokens 304, the system extracts the text portions of the event 302, separates text portions that are divided by delimiters and ignores the numerical portions of the event 302. The resulting set of tokens 304 is list or group of keywords that represent the content of the event” [0035].
In summary , the applicant own specification stated that events are nothing more than a text with a timestamp.  Keywords are extracted from the event and group them by similarity.  Thus, the cluster of events is nothing more than a groups of similar keywords or attributes.
The applicant is also confused of what constitutes an event in the Koudas reference.  Koudas teaches -
“detect and identify bursts (meaning time-specific events of interest)” [0058];

The burst is an event, which comprise a synopsis, which is a set of words describing the event and the associated timestamp.  Such keywords are clustered by a similarity.  The clustered keywords associated with the event is analogous to the clustering of the event.  Wherein the applicants’ own specification discloses the identical functionality to form clusters- i.e. extract keywords from events and group them by similarity.  There is no difference in functionality disclosed by the applicant and the functionality of forming clusters, disclosed by Koudas.
The applicant is also directed to paragraph [0054] - "temporally-ordered events that may be displayed as a ranked order of keywords". Koudas teaches- "(the event is described by the burst synopsis set and the blog contains all keywords in the synopsis set" [0064], "a synopsis includes a set of keywords" [0063], Thus, clustering keywords corresponding to events is an analogous to clustering of events. Note the applicant invention performs analogous clustering of keywords, as disclosed in the specification, paragraph [0026] - "Any type of clustering algorithm may be used to group the events into clusters. One example technique may include identifying one or more tokens (e.g., extracted keywords) associated with each of the events". Thus, Koudas fully teaches clustering of event, as required by the claim.

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	May 11, 2021